Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01/04/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the prior art discloses a semiconductor package as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package wherein a portion of the horizontal portion of the stiffener is spaced apart from the upper surface of the substrate with a first empty gap extending in a horizontal direction therebetween and the vertical portion of the stiffener is spaced apart from the side surface of the substrate with a second empty gap extending in a vertical direction therebetween, and wherein a distance between the adhesive layer and the vertical portion of the stiffener is larger than a distance between the side surface of the substrate and the vertical portion of the stiffener.
Re claims 14-17, the prior art discloses a semiconductor package as generally recited in independent claim 14 (see for example previous claims 1 and 18 rejections as for the limitations common to claims 1&18 and claim 14). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package comprising a first stiffener disposed on the first adhesive layer; second stiffeners connected to the first stiffener, the second stiffeners being disposed outside the substrate in a plan view and extending vertically; and second adhesive layers disposed between the first stiffener and the second stiffeners, wherein a portion of each of the second stiffeners is spaced apart from the side surface of the substrate with a vertical gap extending in a vertical direction therebetween, and wherein an outer width of each of the second stiffeners is 40 mm or more.
Re claims 18-20, the prior art discloses a semiconductor package as generally recited in independent claim 18 (see for example previous claim 18 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package wherein a portion of the horizontal portion of the stiffener is spaced apart from the upper surface of the substrate with a first empty gap therebetween and the vertical portion of the stiffener is spaced apart from the side surface of the substrate with a second empty gap therebetween, and wherein a distance between the adhesive layer and the vertical portion of the stiffener is larger than a distance between the side surface of the substrate and the vertical portion of the stiffener.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899